Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim amendment filed on 18 May 2022 and Applicant’s argument filed on 22 March 2022 have overcome the rejections on the record.  Applicant argued in the reply filed on 22 March 2022, “The Examiner has identified claim 196 as reciting CDR sequences for elected species antibody TI-63 (instant specification, page 155 and 158) based on the indirect dependency on claim 190. The Examiner has rejected claim 196, relying on the disclosure in the specification “that soluble full-length anti-TREM1 antibody TI-63 did not increase GFP expression in cells expressing human TREM1, as compared to the isotype control (paragraph 464, page 179).” Id.
Claim 196 requires that “the antibody enhances TREM1-dependent gene transcription induced by binding of one or more TREM1 ligands to the TREM1 protein." Applicant respectfully asserts that claim 196 is supported by Example 8: Analysis of the ability of soluble TREM1 antibodies to enhance or inhibit the activity of natural ligands of TREM1. See for example, paragraph [0469] disclosing, “As shown in FIG. 9B, titrating the soluble full-length anti-TREM1 antibodies TI-62 and TI-63 to the lowest concentration of 2 ug/mL enhanced ligand-induced GFP expression in reporter cells even though the antibodies alone did not induce GFP.” In addition, Example 8 demonstrates that “antibodies TI-62 and TI-63 were able to enhance TREM1-dependent gene transcription induced by recombinant human PGLYRP-1, which is believed to be a natural ligand of TREM1” (paragraph [0469]) and “that these antibodies (TI-62 and TI-63) were able to enhance TREM1-dependent gene transcription induced by natural ligands expressed from activated primary neutrophils” (paragraph [0470]). Whereas paragraph [0464] cited by the Examiner refers to Example 7: Soluble TREM1 antibodies induce TREM1-dependent genes where the activity being measured relies on the antibody alone, and not in the presence of ligand.
Applicant respectfully asserts that the description supports that the elected species antibody TI-63 enhances TREM1-dependent gene transcription induced by binding of one or more TREM1 ligands to the TREM1 protein as claimed in claims 196 and 197. Accordingly, Applicant respectfully requests withdrawal of this rejection” (page 9).  
Applicant's arguments have been fully considered and they are persuasive.  Therefore, Rejection of claims 196-197 under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 190-209 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643    

/Brad Duffy/Primary Examiner, Art Unit 1643